Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a CON of 16/371,896 04/01/2019 PAT 10822335, which is a CON of 15/883,109 01/30/2018 PAT 10294225, which is a CON of 15/236,635 08/15/2016 PAT 9908883, which is a CON of 14/851,572 09/11/2015 ABN, which is a CON of 14/491,016 09/19/2014 PAT 9145416, which is a CON of 13/876,211 03/27/2013 PAT 8859577, which is a 371 of PCT/IB2011/054119 09/20/2011, which claims benefit of 61/388,102 09/30/2010.
2.	Claims 9-18 are pending in the application.  
			Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 9 and 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention, see line 8 in claim 9.  See MPEP § 2173.05(d).

Double Patenting
4.     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 9-18 are rejected under the judicially created doctrine of   obviousness- type double patenting as being unpatentable independently over claim 1 of Didiuk et al. 10,822,335, and over claims 1 and 10-11 of  Didiuk et al. US 9,145,416 respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
Applicants claim a method for treating a disease, condition or disorder mediated by the inhibition of acetyl-CoA carboxylase enzymes in a human, the method comprising the step of administering to the human in need of such treatment a therapeutically effective amount of a compound of structure: 
 
    PNG
    media_image1.png
    310
    621
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt thereof, wherein the disease, condition or disorder is selected from the group consisting of Type | diabetes, Type II diabetes an diabetes- related diseases, such as nonalcoholic fatty liver disease (NAFLD), hepatic insulin resistance, hyperglycemia, metabolic syndrome, impaired glucose tolerance, diabetic neuropathy, diabetic nephropathy, diabetic retinopathy, obesity, obesity-related disorder,   dyslipidemia, hypertension, hyperinsulinemia, insulin resistance syndrome, atherosclerosis, coronary heart disease, coronary artery disease, heart failure, stroke, peripheral vascular disease, nephropathy, hypertension, neuropathy, and retinopathy, see claim 9. Dependent claims 10-17 further limit the scope of methods, i..e, specific disease or conditions in claims 10-17.
Applicants claim a method for treating a disease, condition or disorder mediated by the inhibition of acetyl-CoA carboxylase enzymes in a human, the method comprising the step of administering to the human in need  of such treatment a therapeutically effective amount of a compound of structure: 
 
    PNG
    media_image1.png
    310
    621
    media_image1.png
    Greyscale
 
or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable 
excipient, diluent or carrier, wherein the disease, condition or disorder is selected from the group consisting of Type I diabetes, Type II diabetes and diabetesrelated diseases, such as nonalcoholic fatty liver disease (NAFLD), hepatic insulin resistance, hyperglycemia, metabolic syndrome, impaired glucose tolerance, diabetic neuropathy, diabetic nephropathy, diabetic retinopathy, obesity, obesity- related disorders,   dyslipidemia,   hypertension,   hyperinsulinemia,    insulin resistance syndrome, atherosclerosis, coronary heart disease, coronary artery disease, heart failure, stroke, peripheral vascular disease, nephropathy, hypertension, neuropathy, and retinopathy, see claim 18.
Didiuk et al. ‘335 claims a method for treating nonalcoholic fatty liver disease (NAFLD) in a human comprising the step of administering to the human in need of such treatment a therapeutically effective amount of a compound of Formula (I), i.e., 

    PNG
    media_image2.png
    170
    304
    media_image2.png
    Greyscale
, wherein R1 is alkyl, R2-R3  are hydrogen, A1 is heteroaryl (i.e., pyridyl) substituted with alkoxy,  L is a bond, and A2 is aryl (i.e., phenyl) substituted with CO2R4 and R4 is hydrogen, see columns 115-116.
Didiuk  et al. ‘ 416 claims a method for treating Type 2 diabetes using compound of Formula (I), i.e., 

    PNG
    media_image2.png
    170
    304
    media_image2.png
    Greyscale
, wherein R1 is alkyl, R2-R3  are hydrogen, A1 is heteroaryl (i.e., pyridyl) substituted with alkoxy, L is a bond, and A2 is aryl (i.e., phenyl) substituted with CO2R4 and R4 is hydrogen,  see columns 113-116.  A specific compound 

    PNG
    media_image3.png
    219
    425
    media_image3.png
    Greyscale
is claimed in claim 11.
The difference between instant claims and Didiuk  et al. ‘335 and ‘ 416 is that the instant compounds in claims 9 and 18 are a species of the compounds of formula (I) of Didiuk  et al. ‘335 and ‘416.
One having ordinary skill in the art would find the claims 9-18 prima facie obvious because one would be motivated to employ the methods of use of Didiuk  et al. ‘ 335 and ‘416 to obtain instant invention.    
The motivation to make the claimed methods of use derived from the known methods of use of Didiuk  et al. ‘335 and ‘416 would possess similar activity to that which is claimed in the reference.  	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/REI TSANG SHIAO/




Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629         



September 12, 2022